RICHARDS, J.
Maple St. Clair, an unmarried woman had Clayton Kline arrested before a justice of the peace, charging he was the father of her unborn child. A hearing was had and Kline was placed under recognizance to appear in the Sandusky Common Pleas. Trial was had in that court, the first jury disagreeing and the second jury returning a verdict of guilty, nine of the twelve juries concurring therein. Judgment was rendered and Kline was charged in the sum of $1000 with the maintenance of the child.
Error was prosecuted to the Court of Appeals and Kline contended that the jury was not justified jn returning a verdict based upon the concurrence of only nine of the twelve jurors: as such cases can be determined only by a unanimous verdict of the jury. Kline contended that exhibiting the child to the jury, and requiring him to stand was prejudicial error. Kline also claimed the court erred in rejecting testimony to show that he had borne a good moral character. The Appeals held:
1. A preponderance of the evidence only, is necessary to return a verdict in a bastardy case, and the proceeding is in itself essentially a civil one, and not subject to the requirement that the verdict can be returned only by the unanimous vote of the jury.
2. The requiring of Kline to stand, and the exhibiting of the child to the jury, were not prejudicial error; for the purpose of so exhibiting the child was to enable the jury to compare the child’s features with those of Kline, and the court doubtless believed this could'be best done by having Kline stand. Crow v. Jordan, 49 OS. 555.
3. In bastardy proceedings which are in their nature civil, it is generally held that the defendant may not, as in a criminal case, introduce evidence of his general good character, unless he has been impeached as a witness. Judgment of Common Pleas afiirmed.